                  UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        WESTERN DIVISION

                    NO.   5:18-CR-00386-FL-1

UNITED STATES              )
                           )
     VS.                   )    ORDER
                           )
FERNAND LEWIS              )

     THIS MATTER COMING before the Court on the Defendant’s

motion to seal the motion for variance, the Court finds

that good cause exists to allow the motion, and therefore,

the Defendant’s motion is ALLOWED.

     SO ORDERED.

           19th day of August, 2019.
     This ____




           ______________________________________________
           LOUISE WOOD FLANAGAN
           UNITED STATES DISTRICT JUDGE
